Citation Nr: 0943799	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  05-22 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cognitive disorder, 
to include short-term memory loss, claimed as secondary to 
service-connected migraine headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to April 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 Regional Office (RO) 
in Waco, Texas rating decision, which denied the claim on 
appeal.

The Veteran had a hearing before the undersigned Veterans Law 
Judge in May 2007.  A transcript of the proceeding has been 
associated with the claims folder.

The Veteran's case was remanded to the Appeals Management 
Center (AMC) by the Board for additional development in April 
2008.  The case is once again before the Board.

The Board notes the April 2008 Board decision also remanded 
the issue of whether there was clear and unmistakable error 
in a June 1996 rating action that denied service connection 
for migraine headaches, as the Veteran had filed a notice of 
disagreement regarding this claim but the RO had not issued a 
statement of the case.  The claims file reflects the RO 
issued a statement of the case in September 2009; however, 
the claims file does not indicate the Veteran or his 
representative have submitted any documentation indicating 
that he wished to pursue an appeal with respect to this 
claim.  Therefore, the issue is not on appeal.


FINDING OF FACT

There is an approximate balance of positive and negative 
evidence regarding whether the Veteran's cognitive disorder, 
to include short-term memory loss, was caused by his service-
connected migraine headaches.




CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, his cognitive 
disorder, to include short-term memory loss, was the 
proximate result of his service-connected migraine headaches.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2009); 38 C.F.R. §  
3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  In light of the favorable decision herein, the Board 
finds that any deficiencies in notice were not prejudicial to 
the Veteran.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009). 

To establish direct service connection for a disorder there 
must be: (1) medical evidence of the current disability; (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Gutierrez v. Principi 
19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. 
App. 247, 253 (1999)).  

Any disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310 (2009).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board observes that the provisions of 38 C.F.R. § 3.310 
were amended, effective as of October 20, 2006, during the 
pendency of the instant appeal.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by service-connected one is judged.  Although the 
VA has indicated that the purpose of the regulation was 
merely to apply the Court's ruling in Allen, it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the Veteran to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been the VA's 
practice and thus suggests that the recent change amounts to 
a substantive change in the regulation.  For this reason and 
as the Veteran's claim was pending before the regulatory 
change was made, the Board will consider his claim under the 
prior version of 38 C.F.R. § 3.310 as it is more favorable to 
the Veteran.

The Veteran was service connected for migraine headaches in 
October 2002.  The Veteran claims that his service-connected 
migraine headaches caused or aggravated his current cognitive 
disorder, to include short-term memory loss.  VA and private 
treatment records note regular reports since at least 2004 
that the Veteran had been experiencing short-term memory 
problems following migraine headaches.  As will be discussed 
below, VA medical records confirm that the Veteran has a 
current diagnosis of a cognitive disorder not otherwise 
specified.  

The crucial inquiry, therefore, is whether the Veteran's 
current cognitive disorder, to include short-term memory 
loss, is proximately due to or the result of his service-
connected migraine headaches.  Resolving doubt in the 
Veteran's favor, the Board concludes it is.  

The Veteran was afforded a VA examination in October 2004.  
At that time the Veteran reported experiencing memory 
problems for the past year and a half, primarily after a 
migraine headache.  The Veteran claimed having difficulty 
remembering simple tasks at work, the names of people while 
recognizing their faces, and putting dirty clothes in the 
pantry instead of the clothes hamper.  The Veteran underwent 
several psychological tests, which showed no evidence of 
memory deficit.  The examiner noted the Veteran's reports 
that his symptoms were most prevalent after a migraine, but, 
as the Veteran did not have a migraine at the time of 
testing, the examiner could not evaluate that claim.  As 
such, the examiner stated he could not provide an opinion as 
to the etiology of the Veteran's claimed disability without 
resort to speculation.  

During the Veteran's May 2007 Board hearing, he reported 
difficulty with short-term memory.  As one example, the 
Veteran reported taking college classes and for tests being 
unable to remember previously studied material unless he 
learned it within one hour or so of the test.

The Board remanded the claim in April 2008, in part, to 
afford the Veteran a second VA examination.  During this 
examination, in April 2009, the Veteran outlined his history 
of migraines.  The examiner noted evidence of impairment of 
focus, concentration, and short-term memory when experiencing 
migraine headaches.  The Veteran underwent psychological 
testing, at which time he reported experiencing some level of 
migraine headache.  Testing revealed significant impairment 
in immediate and delayed memory.  The Veteran did poorly with 
delayed memory tasks.  The testing suggested an impairment in 
retrieval with problems manifested in the immediate memory.  
Based on the foregoing, the examiner diagnosed the Veteran 
with a cognitive disorder not otherwise specified.  As to 
etiology, the examiner stated it was more likely than not 
that the Veteran's cognitive disorder is proximately due to 
his service-connected migraine headaches.  The examiner noted 
that he considered the Veteran's clinical interview and 
psychological testing showing impairment of focus, 
concentration, and immediate and delayed memory, as well as 
the Veteran's reports of missing work hours as a result of 
his migraines.

Initially, the Board notes that the October 2004 VA 
examination report is of limited probative value, as the 
Veteran did not have a migraine at or near the time of the 
examination, so the examiner could not speculate as to any 
relationship between the Veteran's service-connected migraine 
headaches and his claimed memory loss.  See Bostain v. West, 
11 Vet. App. 127 (1998); Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (holding that medical opinions that are speculative, 
general or inconclusive in nature, cannot support a claim).  
As the October 2004 VA examination report notes could not 
speculate as to etiology given the Veteran's condition at the 
time of the examination, this record cannot serve as a basis 
for granting service connection.

By contrast, the Board finds the April 2009 VA examiner's 
opinion credible and probative.  The VA physician outlined 
the Veteran's migraine and memory loss histories, based on an 
interview with the Veteran and review of the claims file.  
The examiner also conducted psychological testing while or 
near the time the Veteran was experiencing a migraine 
headache.  Based on the foregoing, the VA physician concluded 
the migraine headaches were the proximate cause of the 
Veteran's memory loss and provided a rational basis for his 
conclusion, noting the Veteran's lay reports, the medical 
evidence of record, and the results of psychological testing.    

In this case, there is a competent and probative medical 
opinion of record that attributes the Veteran's current 
cognitive disorder to his service-connected migraine 
headaches.  The Board is cognizant that, as discussed by the 
AMC, the record contains reference to a possible history of a 
small stroke several years ago, and that service connection 
has been separately denied for any residuals thereof.  
Nevertheless, the Board concludes that the competent VA 
medical opinion discussed above at the very least places the 
evidence in relative equipoise as to whether the Veteran's 
current cognitive disorder, manifested primarily by short-
term memory loss, was proximately caused by his service-
connected migraine headaches.  When the totality of the 
evidence supports the Veteran's claims or is in relative 
equipoise, the Veteran prevails on his claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, having resolved 
reasonable doubt in favor of the Veteran, the Board concludes 
service connection is warranted.


ORDER

Entitlement to service connection for a cognitive disorder, 
to include short-term memory loss, claimed as secondary to 
service-connected migraine headaches is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


